DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Sun on 11/12/2021.
Claims 
1. (Currently Amended) A method comprising:
acquiring, by a server, verification code parameters required for generating a verification code;
using, by the server, the verification code parameters as an input to a three-dimensional model to generate a three-dimensional image according to a preset depth of field, the using the verification code parameters as the input to the three-dimensional model to generate the three-dimensional image including:
generating, by the server, a background picture and a foreground picture according to the verification code parameters; and
disposing, by the server, the background picture and the foreground picture at different visual focus positions according to the preset depth of field to generate the three-dimensional image; and
embedding a recognizable content corresponding to a specified visual focus position in the three-dimensional image.



3. (Currently Amended) The method of claim [[2]]1, wherein the foreground picture is recognizable by a user.

4. (Currently Amended) The method of claim [[2]]1, wherein the background picture and the foreground picture are at different focus positions.

5. (Currently Amended) The method of claim [[2]]1, wherein the generating the background picture and the user-recognizable foreground picture according to the verification code parameters comprises:
randomly selecting, by the server, one or more verification code parameters from the acquired verification code parameters required for generating the verification code as verification code parameters for generating the background picture and the foreground picture; and
generating the background picture and the foreground picture according to the randomly selected verification code parameters.
11. (Currently Amended) A method comprising:
acquiring, by a client terminal, verification code parameters required for generating a verification code;
using, by the client terminal, the verification code parameters as an input to a three-dimensional model to generate a three-dimensional image, wherein a recognizable content corresponding to a specified visual focus position is embedded in the three-dimensional image, the verification code parameters as the input to the three-dimensional model to generate the three-dimensional image including:
generating, by the client terminal, a background picture and a foreground picture according to the verification code parameters; and
disposing, the client terminal, the background picture and the foreground picture at different visual focus positions according to a preset depth of field to generate the three-dimensional image; and
displaying, by the client terminal, the three-dimensional image as the verification code.


14. (Currently Amended) The method of claim [[13]] 11, wherein the background picture and the foreground picture are at different focus positions.

15. (Currently Amended) The method of claim [[13]] 11, wherein the generating the background picture and the user-recognizable foreground picture according to the verification code parameters comprises:
randomly selecting, by the client terminal, one or more verification code parameters from the acquired verification code parameters required for generating the verification code to serve as verification code parameters for generating the background picture and the foreground picture; and
generating, by the client terminal, the background picture and the foreground picture according to the randomly selected verification code parameters.

a distortion parameter of the text or the image;
a position of the text or the image; and
a color of the text or image.

20. (Currently Amended) An apparatus comprising:
one or more processors; and
one or more memories storing thereon computer-readable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising:
acquiring verification code parameters required for generating a verification code;
using the verification code parameters as an input to a three-dimensional model to generate a three-dimensional image, wherein a recognizable content corresponding to a specified visual focus position of a user is embedded in the three-dimensional image, the using the verification code parameters as the input to the three-dimensional model to generate the three-dimensional image including:
generating a background picture and a foreground picture according to the verification code parameters; and
disposing the background picture and the foreground picture at different visual focus positions according to the preset depth of field to generate the three-dimensional image; 
sending the three-dimensional image to a client terminal as the verification code for display; and
sending the specified visual focus position to the client terminal to prompt the user to recognize the recognizable content from the three-dimensional image.

21. (New) The apparatus of claim 20, wherein the verification code parameters comprise one or more of the following parameters:
a text;
an image;
a distortion parameter of the text or the image;
a position of the text or the image; and
a color of the text or image.

22. (New) The apparatus of claim 20, wherein the generating the background picture and the user-recognizable foreground picture according to the verification code parameters comprises:
randomly selecting one or more verification code parameters from the acquired verification code parameters required for generating the verification code to serve as verification code parameters for generating the background picture and the foreground picture; and
generating the background picture and the foreground picture according to the randomly selected verification code parameters.

Allowable Subject matter
Claims 1, 3-12 and 14-22 are allowed. 
Examiner’s comment
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Although the prior arts of record Aleksandrovich (US 20120323700) in view of Hickman (US 9183672), Steinberg (US20060039690), Gope (US 20080181507), Nandy (US 
None of the prior arts of record alone or in combination teaches using, by the server, the verification code parameters as an input to a three-dimensional model to generate a three-dimensional image according to a preset depth of field, the using the verification code parameters as the input to the three-dimensional model to generate the three-dimensional image including: generating, by the server, a background picture and a foreground picture according to the verification code parameters; and disposing, by the server, the background picture and the foreground picture at different visual focus positions according to the preset depth of field to generate the three-dimensional image, in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
Conclusion
Updated search has yielded the following list of references that are considered pertinent to the claimed invention:
Shear (US 20150033305): Aspects of the disclosure relate in general to computer security and resource integrity systems. Aspects include apparatus, methods and systems 
He (US 20140115682): A user verification processing method, a user equipment, and a server, where the method includes: receiving from a server a notification message that includes an action verification code instruction; obtaining sensor data generated when a user performs an action corresponding to the action verification code instruction; and feeding back verification information to the server according to the sensor data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA R HOLMES whose telephone number is (571)270-3357. The examiner can normally be reached Monday-Friday 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ANGELA R HOLMES/Examiner, Art Unit 2498                                                                                                                                                                                                        
/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498